Judgment of the Supreme Court, Kings County, rendered August 18, 1966, affirmed. Although a Huntley hearing was requested and held, no proof was submitted on the issue of the voluntariness of the alleged oral statement; nor was such proof elicited on the trial. In fact it was always defendant’s contention that he had never made the oral statement attributed to him by the police officer. Thus, People v. Mials (27 A D 2d 944) and People v. Pensing (27 A D 2d 838, affd. 20 N Y 2d 936) are clearly distinguishable. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.